THE BOARD OF DIRECTORS’ PROPOSAL FOR THE EXTRAORDINARY AND ANNUAL GENERAL MEETING TO BE HELD ON APRIL 3, 2014 Dear Shareholders, The Board of Directors of BRF S.A. hereby submits to the Shareholders the following proposals for deliberation at the General Meeting, to be held on April 3, 2014: EXTRAORDINARY GENERAL MEETING 1. Amend the Corporate Bylaws to (i) add language to item “d” and to include item “l” in Article 3, sole paragraph, modifying the activities that can be conducted by the Company in support of its corporate purpose; (ii) adapt the wording of Article 18, item 11, of Article 26 and include Article 27 in connection with the establishment of the Statutory Audit Committee; (iii) adapt the wording of Article 20, caption sentence and Paragraph 3; of Article 21, items 1, 2 and 3; and of Article 23 and 24 and its sub-paragraphs to reflect the creation of the position of Global Chief Executive officer; and (iv) renumber the chapters and articles subsequent to the aforementioned adjustments to the Bylaws in line with the management proposal. (Attachment II, pursuant to CVM instruction 481) ANNUAL GENERAL METTING 1. To e xamine and vote on the Management Report, Financial Statements and other documents with respect to the fiscal year ended December 31, 2013 and to decide on the allocation of the net profits; to approve the following allocation of Net Income for the Fiscal Year 2013: Net Income for the Fiscal Year R$ 1,062,430,367.22 Actuarial Losses R$ (42,315,900.00) Net income to be allocated R$ 1,020,114,467.22 Legal Reserve R$ 53,121,518.36 Amount allocated to Interest on Shareholders’ Equity R$ 724,013,190.00 Proposed Additional Dividends R$ - Reserve for Capital Increase R$ 121,800,260.27 Reserve for Expansion R$ - Reserve for Tax Credits R$ 121,179,498.59 Total Amount Distributed R$ 1,020,114,467.22 (Attachment 9, §1, inciso II pursuant to CVM Instruction 481) 1 2. To ratify the distribution of remuneration to the shareholders, pursuant to the decision by the Board of Directors, in the amount of R$724,018,821.80 (seven hundred and twenty-four million, eighteen thousand, eight hundred and twenty-one reais and eighty cents), corresponding to R$0.83147833 per share, with payments having been made on August 15, 2013 (R$0.41225416 per share for the amount of R$359,000,000.00) and on February 14, 2014 (R$0.41922417 per share in the amount of R$365,018,821.80) in the form of interest on shareholders’ equity with the required retention of Withholding Tax pursuant to applicable law (Attachment 13 pursuant to CVM Instruction 481); 3. To elect the members of the Fiscal Council – Term of Office: Until the E/AGM of 2015. (Attachment V, items 12.6 to 12.10 pursuant to CVM Instruction 481) Effective Members Alternate Members Attilio Guaspari Agenor Azevedo dos Santos Susana Hanna Stiphan Jabra Paola Rocha Ferreira Décio Magno Andrade Stochiero Tarcisio Luiz Silva Fontenele EXTRAORDINARY GENERAL MEETING 1. Ratify the decision taken at the meeting of the Board of Directors of 11.14.13, which elected a member of the Board of Directors, Mr. Simon Cheng and the decision at the Board of Directors of 02.27.14, where Councilor Simon Cheng calls his resigns, having been replaced by the Board appointed Mr. Eduardo Mufarej. (Attachment IV pursuant to Article 10 of CVM Instruction 481). 2. To approve the total, annual and aggregate compensation for the Members of the Management of the BRF Companies in the amount of up to R$60 million, including additional compensation in December 2014 in an amount corresponding to one monthly salary . The compensation of the Fiscal Council and the Audit Committee are considered to be included in the total, annual and aggregate amount of the compensation. (Attachment V pursuant to article 12 of CVM Instruction 481). 3. To approve the Stock Option Plan in the items. 4. To approve the Stock Options Performance Plan. This is what the Board of Directors has proposed and asks to be examined and approved by the shareholders. The Company’s shareholders interested in accessing information or clarifying doubts relating to the above proposals should contact the Company’s Investor Relations Department by calling +55 (11) 2322-5049/5050/5061/5544 or via e-mail: acoes@brf-br.com. All documents pertaining to this Meeting may be found at the disposal of the shareholders on the site: www.brf-br.com/ri. In addition, the Meeting will be transmitted via video conference to the São Paulo office located at Rua Hungria, 1,400– 5th floor, Jardim Europa, for shareholders who wish to attend in that manner. 2 São Paulo (SP), February 27, 2014. Abilio Diniz Chairman of the Board of Directors Sérgio Rosa Vice Chairman Carlos Costa José Carlos Reis Magalhães Neto Luís Carlos Fernandes Afonso Luiz Fernando Furlan Manoel Cordeiro Silva Filho Paulo Assunção de Sousa Simon Cheng Walter Fontana Filho 3 Attachments to the Proposal of the Board of Directors to the Ordinary and Extraordinary General Meeting to be held on April 3, 2014. (According to CVM Instruction nº 480 and 481) 4 10. Management Comments 10.1. a. Comments of Directors on financial conditions and asset status BRF experienced a period of major change during 2013 in the wake of the complex merger of two food industry giants and the efficient implementation of requirements ordered by the Brazilian anti-trust authorities (Cade). The spirit of the period was to rethink the company based on a broad set of ideas and information inspired by a top level team as part of the process of initiating a new business cycle. The target of this cycle is to make BRF still more sustainable and perfectly aligned to the expectations of its clients and consumers. In addition to its already recognized product quality, strong brands, efficient production chain and robust distribution capacity, BRF now aims to place greater focus on innovation, revisiting its product portfolio, investing in products with greater added value and profitability – as well as directing its international strategy towards specific markets. The world is experiencing a significant transformation and companies which are in the vanguard of their industries must anticipate these changes if they are to maintain or improve their place in the market. Thus, our main objective is to bring the consumer to the heart of decision-making and guidance of our business. Our clients – the key link in the relationship between the company and the consumers – were also consulted during the year of 2013. This process was conducted through a satisfaction survey involving more than a thousand interviews including the participation of the company’s leaders across all the channels of our business: self-service, retail and food services. BRF is committed to listening and attending to the requirements of all stakeholders that play a role in determining its future. For us, these opinions are essential if we are to make the adjustments in our level of service which in spite of all has still not reached the standard of excellence we are seeking – whether in terms of punctuality, excellence of service, or in visiting plans and deliveries. The perception of our clients and consumers is critical to the structuring of this new BRF, a company which will migrate from an industrial focus –maintaining its productive potential - to a model which is absolutely market oriented. As an integral part of this strategy, the entire senior management of the company is to be directly exposed to contact with the point of sale through a far-reaching program of visits to hypermarkets and small retailers. If we are to achieve these ambitious objectives, a comprehensive and intensive exercising of talent management and a corporate culture which prioritizes meritocracy and high performance will be crucial. We want the right people in the right places, working in a healthy and safe environment. In this context, we have intensified the Health, Safety and Environment program (SSMA). This has taken the form of a manual for informing and guiding service providers which operate on BRF’s premises. We also conducted the company’s first employee organizational climate survey between May and June when more than 86 thousand responded to the questionnaire, this corresponding to 90% of all our active employees. 5 Our planning cycle - denominated BRF-17 - was executed during the course of the second half of 2013 involving the participation of approximately 150 people – among directors, executive officers and consultants. This group undertook a profound review of the Company to establish our course of action for the 2014-2017 period and a framework for guiding the company. During this fiscal year, we have maintained our values aligned to the ten principles of the United Nations Global Compact and have revalidated our objective of achieving our transformational vision: “To be one of the leading food companies in the world, admired for its brands, innovation and results, contributing to a better and sustainable world”. In line with the company’s changes, we have structured a Vice Presidency for Marketing and Innovation for coordinating marketing and technological innovations. Under this umbrella, we have repositioned the Market Intelligence Area to ensure that the information and knowledge is transformed into action and decision making. Again as part of this structure, the Channels Development department – responsible for product and category segmentation – will offer service packages tailored to each client type. Other categories under the aegis of the Vice Presidency for Marketing and Innovation are Brands, Quality and R&D. In the light of the major priority given to innovation in the new cycle, the BRF Innovation Center in Jundiaí has been revamped to be our new product launch laboratory. With its experimental kitchens, the center is becoming an important source of integration of the company with the clients and consumers, covering the entire R&D area for industrialized products and the focus of monthly visits from the Innovation Committee. The purpose of all this organizational restructuring is to consolidate BRF as company which creates value from the strength of its brands and innovative products, rendering it less sensitive to narrowing commodity margins. We are experiencing a period replete of achievements on the back of a highly positive performance when compared to the previous fiscal year. This is a clear demonstration of the company’s resilience in a scenario which remains a challenging one. Net sales were R$ 30.5 billion, a growth of 7.0% over 2012. The company’s operational result was R$ 2.5 billion and net income, R$ 1.1 billion – representing growth over 2012 but still below our objective. We believe that all the initiatives we have taken involve a process of long term sustainable work. Notwithstanding the fact that this does not always bring immediate results, one of the key targets in our Acceleration Plan will be to consistently and gradually increase our Operating Result by R$ 1.9 billion as from 2016. On the international front, 2014 will see the rollout of our Abu Dhabi plant in the United Arab Emirates, the first to be built by BRF outside Brazil. This project represents one of the key foundations of our strategy for investing in profitable processed products with a strong brand and higher added value in such fast-growing markets as the Middle East, North Africa & Southeast Asia (known as MENASA). In Brazil, our goal is to reinforce our position as a market leader which is admired by all our stakeholders: consumers, clients, employees and investors. We are fully confident and enthusiastic with BRF’s new development cycle, the seeds of which have been sown in the fiscal year 2013. The net financial expenses amounted to R$ 747.5 million for the 12 month period 2013, 31.0% higher than 2012. This increase was largely due to the higher gross debt and interest charges as well as the impact of the foreign exchange translation effect. 6 In the light of the high level of exports, the company conducts operations in the derivatives market with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative and derivative financial instruments for foreign exchange protection permits a significant reduction in net currency exposure of the balance sheet, this reverting an exposure with a sold position of USD 80.4 million “sold” in 3Q13 to a USD 28.7 million “bought” position at the end of the fourth quarter. On December 31, 2013, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 600 million. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports in their respective currencies, totaled 793 million + EUR 107 million + GBP 33 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to other comprehensive income. As of December 31, 2013, the company’s net debt was R$ 6.8 billion, 3.4% less than reported for December 31, 2012, resulting in a net debt to adjusted EBITDA ratio (last twelve months) of 1.87 times. The year will go down in the annals of BRF as the one in which we implemented one of the most complex mergers anywhere in the world - that between Perdigão and Sadia - with the Company embarking on a new cycle. During the year, we complied in full with the agreement signed with the Administrative Council for Economic Defense (Cade), the Brazilian anti-trust authority, selling off plants, brands and distribution centers as well as temporarily suspending the use of the Perdigão brand for some product categories. We successfully ended the year by completing the merger process, including the incorporation of Sadia. In the business field, we were faced with an international economic crisis and an unprecedented spike in costs on the back of highly volatile and rising grain prices, characterizing one of the most difficult years for the world animal protein segment. But despite the transfer of assets and the suspension of brands representing about a third of our sales volume to the domestic market, we successfully increased consolidated net sales by 10.9% to R$ 28.5 billion. Adjusted EBITDA reached R$ 2.7 billion, and EBITDA reached R$2.3 billion, while net income totaled R$ 770.0 million, a negative variation of 42.7% over the preceding year. It should be pointed out that in the second half of 2012 following the agreement with CADE, domestic market sales rose 50% on the same comparative basis. 7 This result is a reflection of extremely arduous and consistent work on a process which involved the Company in the implementation of two agendas in parallel: the daily operational routine together with the commitments surrounding the execution of the merger. The result proved a reaffirmation of the capacity of the Company to plan as a critical element in its success and one of its competitive advantages. Since the announcement of the merger, we have reached an average of 30.2% per year in Total Shareholder Return with our market capitalization standing at R$ 36.8 billion, BRF ranking as the 7th largest food company in the world. We experienced a particularly challenging period, executing several hundred projects during the year, this involving the adjustment of plants for the production of product lines displaced due to the transfer of units, new distribution centers and the redesign of the logistics network. At the same time, we continued to focus on innovation, launching more than 454 products, underscoring our presence in the market and receiving the recognition of Forbes magazine as one of the hundred most innovative companies in the world. Net financial expenses totaled R$ 570,6 million, a 19.0% increase, especially due to higher debt levels as a result of the currency effect and the need to allocate cash to support investments in Capex and working capital, the result of reduced cash generation in the period. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the Company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative financial instruments for foreign exchange cover, continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On December 31, 2012, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 614 million, and a proportional reduction in book currency exposure of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 1,007 million + EUR 197 million + GBP 53.4 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. The Company’s net debt was R$ 7,0 billion, 29.7% more than reported for December 31, 2011, resulting in a net debt to EBITDA ratio (last twelve months) of 2.6 times with a book currency exposure of US$ 411,6 million, a 12.5% decline. In 2011, the good operating performance, obtained in our business performance in both segments of the internal market, external and food service, were instrumental in improving the operating cash flow, provide investments in Capital Expenditure to promote organic growth defined and in acquisitions. 8 Even with the economic scenario experienced and especially waiting for the opinion of the antitrust agency, we close the year with excellent results, which proves our great potential performance going forward. Net revenues totaled R $ 25.7 billion, 13.3% over 2010, ending 2011 at 6.2 million tons of products. Cash flow, as measured by EBITDA, evolved 23.1%, to $ 3.2 billion, with EBITDA margin of 12.6%. Net income registered an increase of 70.1% over the previous year, reaching R $ 1.6 billion, adjusted to the provision of corporate merger of Sadia SA expected to occur in 2012. Besides having ended the year with good operating margins, the Company recorded positive indicators of liquidity, with $ 2.9 billion in investments and 82% of net debt in the long run. This allows us to comfort with the short-term and reliable for the long term. Net debt, comprising the total gross debt less financial investments, increased by 48.7%, representing $ 5.4 billion, concentrated in the long run. The expenditure required for investments and acquisitions have resulted in greater use of cash, with gross debt increasing due to currency fluctuations. Thus, the net debt in relation to generation EBITDA was 1.7 times compared to 1.4 times recorded on 31/12/10. Item 10.1. b. Capital Structure On 12/31/13, the capital structure of the BRF is composed of 58% equity and 42% of debt. The company is not issuing redeemable shares. Item 10.1.c Ability to Pay Considering that 71% of the Gross indebtedness is of long term, that the Company has availability of R$ 3.742 million to pay its short term financial commitments of R$ 2.697 million and that we hope a positive cash generation for the year of 2014, due to iniciatives to operational improvement in the period, more efficiency in working capital and CAPEX level maintainance , the Company considers as comfortable its ability to pay. Item 10.1.d; e-Sources of Funding for working capital and investments in non-current assets to use for cover liquidity shortfalls During 2014, the Company will hire new loans and financing from the financial markets and capital, when identifying the need for additional resources to fund the long-term investments or in order to continue improving the debt profile. 9 We will keep borrowing costs low and long-term funding as made with the funding agencies such as BNDES (Banco de Desenvolvimento Economico e Social), BNB (Bank of NE) and FINEP (Research and Projects Financing), where resources are used to essentially fixed capital finance, operations and renewals of Rural Credit, which are operations with interest subsidized by the Federal Government, and EGF-like NPR to fund working capital of the company. 10 Item 10.1.f. 2013, 2012 and 2011 levels of Indebtedness and the features of such debts BR GAAP and IFRS Consolidated Charges (% p.a.) Weighted average interest rate (% p.a.) WAMT Current Non- current 12.31.12 Local currency 5.50% 5.50% Working capital (5.67% on 12.31.12) (5.67% on 12.31.12) 0.5 1,210,328 - 1,243,442 98.50% CDI / TJLP + 3.75% / Fixed rate 8.21% Export credit facility (102.21% CDI / TJLP + 3.80% on 12.31.12) (7.91% on 12.31.12) 0.5 914,119 - 1,048,128 Fixed rate / TJLP + 2.56% 4.68% Development bank credit lines (Fixed rate / TJLP + 2.56% on 12.31.12) (6.20% on 12.31.12) 2.0 212,451 653,609 935,654 Bonds 7.75% 7.75% 4.5 4,140 496,182 - Other secured debts and financial lease 8.37% (9.52% on 12.31.12) 8.37% (9.52% on 12.31.12) 3.8 71,245 291,634 454,963 Fixed rate / IGPM + 4.90% 10.37% Special program asset restructuring (Fixed rate / IGPM + 4.90% on 12.31.12) (12.39% on 12.31.12) 6.3 2,922 203,151 195,332 Fixed rate / 10.00% IGPM + 1.00% 1.70% Fiscal incentives (Fixed rate / 10.00% IGPM + 1.00% on 12.31.12) (1.89% on 12.31.12) 10.3 2 12,680 12,401 3,889,920 Foreign currency 6.13% 6.13% Bonds (7.20% on 12.31.12) + e.r. US$ and ARS (7.20% on 12.31.12) + e.r. US$ and ARS 7.4 63,835 4,847,156 3,607,416 LIBOR + 2.71% (LIBOR / Fixed rate / CDI + 2.36% on 12.31.12) 3.06% Export credit facility + e.r. US$ (3.28% on 12.31.12) + e.r. US$ 4.4 4,741 924,879 1,691,553 Fixed rate + LIBOR + 4.75% 27.12% Working capital (21.25% on 12.31.12) + e.r. US$ and ARS (21.25% on 12.31.12) + e.r. US$ and ARS 0.1 168,220 4,996 117,808 UMBNDES + 2.20% 5.85% (UMBNDES + 2.22% on 12.31.12) (5.78% on 12.31.12) Development bank credit lines + e.r. US$ and other currencies + e.r. US$ and other currencies 1.3 36,149 37,323 105,577 15.08% 15.08% (UMBNDES + 2.15% on 12.31.12) (14.22% on 12.31.12) Other secured debts and financial lease + e.r. ARS + e.r. ARS 1.4 8,442 12,986 3,835 Advances for foreign exchange rate contracts - 102,212 5,628,401 9,518,321 BR GAAP and IFRS Consolidated Charges (% p.a.) Weighted average interest rate (% p.a.) WAMT Current Non- current Balance Balance Local currency BNDES, FINEM, development bank credit FIXED RATE / TJLP + 4.13% 7.28% lines, other secured debts and financial lease (TJLP + 4.65% on 12.31.11) (8.42% on 12.31.11) 2.7 418,169 972,448 1,441,355 102,21% CDI + TJLP + 3.80% 7.91% Export credit facility (TJLP + 4.23% on 12.31.11) (10.23% on 12.31.11) 1.9 15,208 1,032,920 737,115 5.66% 5.66% Working capital (6.82% on 12.31.11) (6.82% on 12.31.11) 0.7 1,243,342 1,494 954,947 FIXED RATE / IGPM + 1.22% 1.89% Fiscal incentives (IGPM + 1.20% on 12.31.11) (1.08% on 12.31.11) 11.2 2 12,399 14,900 IGPM + 4.90% 12.46% PESA (IGPM + 4.93% on 12.31.11) (9.92% on 12.31.11) 7.3 2,891 191,047 181,389 3,329,706 Foreign currency UMBNDES + 2.15% 6.08% BNDES, FINEM, development bank credit (UMBNDES + 2.35% on 12.31.11) (5.93% on 12.31.11) lines, other secured debts and financial lease e.r. (US$ and other currencies) e.r. (US$ and other currencies) 1.4 51,312 58,100 160,038 LIBOR / FIXED RATE / CDI + 2.36% 3.28% (LIBOR / CDI + 2.26% on 12.31.11) (2.81% on 12.31.11) Export credit facility e.r. (US$ and other currencies) e.r. (US$ and other currencies) 3.3 445,763 1,245,790 2,506,056 0.62% 0.62% (1.18% on 12.31.11) (1.18% on 12.31.11) Advances for foreign exchange rate contracts e.r. US$ e.r. US$ 0.1 102,212 - 150,143 21.25% 21.25% (8.25% on 12.31.11) (8.25% on 12.31.11) Working capital e.r. ARS e.r. ARS 0.7 103,046 14,762 3,899 7.20% 7.20% (7.25% on 12.31.11) (7.25% on 12.31.11) Bonds e.r. US$ e.r. US$ 6.8 58,837 3,548,579 1,903,688 4,723,824 8,053,530 12 Item 10.1.f. Debt levels and characteristics of these debts are detailed as follows: Main Financing and Borrowing Contracts: Senior Notes BRF 2023: On May 15, 2013, BRF priced international offerings of (i) 10 (tem) year bonds in the aggregate amount of US$500,000 (the “USD Bonds”), which will mature on May 22, 2023 (“Senior Notes BRF 2023”), issued with a coupon of 3.95% per year (yield to maturity 4.135%), payable semi-annually beginning on November 22, 2013 and (ii) 5 (five) year bonds in the aggregate amount of US$500,000 (the “BRL Bonds”) which will mature on May 22, 2018, issued with a coupon of 7.75% per year (yield to maturity 7.75%), payable semi-annually beginning as from November 22, 2013. From the total amount raised in the USD Bonds (“Senior Notes BRF 2023”), US$150,000 was used in a operation denominated Exchange Offer to exchange a portion of debt of Sadia Overseas Bonds 2017 of US$250,000 and a portion of debt of BFF Notes 2020 of US$750,000 (“existing bonds”) by Senior Notes BRF 2023. BFF notes: On January 28, 2010, BFF International Limited issued senior notes in the total value of US$750.000, whose notes are guaranteed by BRF, with a nominal interest rate of 7.25% p.a. and effective rate of 7.54% p.a. maturing on January 28, 2020. On June 20, 2013, the amount of US$120,718 of these senior notes has exchanged by Senior Notes BRF 2023, and the remaining balance amounted US$629,282. Sadia Bonds: In the total value of US$250.000, such bonds are guaranteed by BRF, with an interest rate of 6.88% p.a. and maturing on May 24, 2017. On June 20, 2013, the amount of US$29,282 of these senior notes has exchanged by Senior Notes BRF 2023, and the remaining balance amounted US$220,718. BRF Notes: On June 6, 2012, BRF issued senior notes of US$500.000, with nominal interest rate of 5.88% p.a. and effective rate of 6.00% p.a. maturing on June 6, 2022. On June 26, 2012 the Company reopened an additional amount of $ 250.000, with nominal interest rate of 5.88% p.a. and effective rate of 5.50% p.a. The Company is the guarantor of the notes. Operations with BNDES: On 12.31.13, the Company and its subsidiaries have several outstanding obligations with BNDES. The borrowings were made for the purchase of machinery, equipments and expansion of the productive facilities, besides de special lines for the export financing, according to information in 10.1.f. Other long term relationships with financial institutions: The company has agreements with several Banks where the main objective is to make easier the access to credit to the company partners producers for the construction of battery cages, poultry farms and rules adjustment. Besides that, the Company has agreements with Banks to make easier the access to credit for the suppliers that wish to anticipate its receivables with the Company. Finally, the Company has operations with derivatives with the purpose of protecting against the exchange and interest rates variations, with speculative purposes. These operations are accounted by its market value, in accordance with the accounting methodology of hedge accounting. 13 Level of Subordination among the debts: The level of subordination is highlighted in the operations having real guarantees, most of all the manufacturing plants contracted along with BNDES. Eventual restrictions imposed to the issuer, especially regarding the limits of indebtedness and new borrowings contracting, the dividends distribution, divestitures, issuance of new securities and change of company control: In 2013, the Company had no financial covenant in any debt agreement. Item 10.1.g. Usage Limits of the already contracted financing The company has arranged with Brazilian Development Bank (BNDES); Brazilian Northeast Bank (BNB), Brazilian Innovation Agency (FINEP), available lines of credit in the amount of R$ 589 million. Revolving Credit Facility . In order to improve our liquidity management, on April27, 2012 we and our subsidiaries Perdigão International Ltda. and Perdigão Europe — Sociedade Unipessoal LDA entered into a U.S.$500million, 3-year revolving credit facility with two tranches (U.S. dollar and euro), with a syndicate of nineteen banks. Borrowing under this revolving credit facility accrues interest at an annual rate of LIBOR plus a spread ranging from 1.6% to 2.5% depending on our credit ratings. As of the date hereof, we have not made any borrowings under this revolving credit facility Item 10.1.h. significant variations in each item of financial statements Main variations in the consolidated balance sheet, comparing December 31, 2013 to December 31, 2012. Current assets Current assets amounted to R$13,243.0 million on December 31, 2013 and R$11.590,0 million on December 31, 2012, representing an increase of R$1,652.5 million or 14.3%. On December 31, 2013, current assets were 40.9% of total assets compared to 37.7% in the preceding year. Cash and Cash Equivalents Cash and cash equivalents reported an increase of 62.0% from R$1,930.7 million on December 31, 2012 to R$3,127.7 million on December 31, 2013. This increase was largely a reflection of the operating improvement in the period and more efficient employment of working capital. 14 Trade accounts receivable from clients, net Trade accounts receivable from clients amounted to R$3,338.4 million on December 31, 2013, increasing by 6.6% in relation to December 31, 2012, when this item stood at R$3,131.2 million. This increase is due to the lengthening of the term of the receivables relating to Year-End Festive Product billings and an increase in sales volume. Inventory Inventory increased 3.1% to R$3,111.6 million as at December 31, 2013 compared to R$3,018.6 million on December 31, 2012, that is a difference of R$93.0 million. The increase in inventory was in the overseas market, 17.5%, principally due to the decline in demand in this segment. Non-current assets Non-current assets amounted to R$19,132.0 million on December 31, 2013 and R$19,175.5 million on December 31, 2012, a reduction of R$43.5 million. This reduction is principally due to the doubtful accounts lines (a reduction of 26.9% in relation to 2012) and recoverable taxes (a reduction of 29.9% in relation to 2012). Permanent Assets Permanent assets increased 1.4%, amounting to R$10,821.6 million on December 31, 2013 and R$10,670.7 million on December 31, 2012. Improvement and productivity projects amounted to R$304.7 million distributed in various units and regions. Depreciation totaled R$635.3 million and there were also write-offs of R$171.2 million involving sales and obsolescence. Current liabilities Current liabilities were R$8,436.0 million on December 31, 2013 and R$7,481.6 million on December 31, 2012, a growth of 12.8%. Growth reflects export credit lines which increased by about 99.3% or R$457.9 million. The ratio of current liabilities to total liabilities was 26.1% on December 31, 2013 and 24.3% in the preceding period. Loans and Financing (current) Short term debt, including the current portion of long term debt with financial institutions amounted to R$ 2,696.6 million on December 31, 2013, and R$2,440.8 million on December 31, 2012, an increase of 10.5%. Increased leverage reflects export credit lines for funding the Company’s working capital. Suppliers Accounts payable to suppliers of raw materials, materials and services necessary for operating activities totaled R$3,674.7 million on December 31, 2013 and R$3,381.3 million on December 31, 2012, an 8.7% increase. Long term liabilities Amounted to R$9,242.4 million on December 31, 2013 and R$8,694.7 million on December 31, 2012, an increase of R$547.7 million for the year, principally due to the increase in long term debt. 15 Loans and Financing (non-current) Our long term debt with financial institutions amounted to R$7,484.6 million on December 31, 2013 and R$7,077.5 million on December 31, 2012, representing an increase of R$407.0 million. Shareholders’ equity Shareholders’ equity as of 2013 was R$14,696.2 million, while at the end of 2012, this figure stood at R$14,589.2 million. This represents a year-on-year rise of 0.7% due to a higher reserve for capital increase of R$121.8 million; a legal reserve of R$ 53.1 million and a reserve for tax credits of R$121.2 million. Main variations in the consolidated balance sheet, comparing December 31, 2012 to December 31, 2011. Current assets The current asset totalized R$11,590.0 million on December 31, 2012 and R$11,123.7 million on December 31, 2011, representing an increase of R$466.3 million or 4.2%. On December 31, 2012, the current assets represented 37.7% of total assets, compared to 37.1% in the previous year. Cash and cash equivalents Cash and cash equivalents presented a increase of 41.3%, from R$1,366.8 million as of December 31, 2011 to R$1,930.7 million as of December 31, 2012. Such increase is mainly due to the Company’s financing activities. Trade accounts receivable, net Trade accounts receivable totaled R$3,131.2 million as of December 31, 2012, decreasing 2.4% when compared to December 31, 2011, which totaled R$3,207.8 million. This reduction is due to the better management of receivables in receipts. Inventories On December 31, 2012, inventories totaled R$3,018.6 million compared with R$2,679.2 million as of December 31, 2012, increasing 12.7% or R$339.4 million. There was a significant variation on the inventory, mainly due to the decrease on the external market demand. Non-current assets As of December 31, 2012, non-current assets totaled R$19,175,5 million (R$18,859.7 million as of December 31, 2011). This variation is a consequence from the net increase in property, plant and equipment. Property, plant and equipment, net On December 31, 2012 property, plant and equipment increased 8.9%, totaling R$10,670.7 million (R$9,798.3 million as of December 31, 2011). Improvement and productivity projects amounted to R$893.0 million and were allocated in several plants and regions. Depreciation and amortization amounted to R$488.3 million and there were also disposals in the total amount of R$723.4 million mainly due to implementation of TCD, sales or obsolescence. 16 Current liabilities Current liabilities totaled R$7,481.6 million as of December 31, 2012 (R$7,987.8 million as of December 31, 2011) presenting an decrease of 6.3%. Such decrease is related to the export credit lines, which decreased approximately 67.6%, meaning R$929.4 million aiming to finance the Company’s working capital. Current liabilities represented 24.3% of total liabilities, compared to 26.6% from the previous year. Short-term loans and financing Short-term debts, including the current portion of long-term debt with financial institutions totaled R$2,440.8 million as of December 31, 2012 (R$3,452.4 million as of December 31, 2011), presenting a reduction of 29.3%. The decrease of the debts is related for the export credit lines to finance the Company’s working capital. Suppliers Debts to suppliers of raw materials, materials and services that are necessary to the operational activities of the Company amounted to R$3,381.3 million as of December 31, 2012 and R$2,681.3 million as of December 31, 2011, increasing 26.1%. This decrease is related to the growth of the production and the costs of the main raw materials Non-current liabilities As of December 31, 2012 non-current liabilities totaled R$8,694.7 million (R$7,885.7 million as of December 31, 2011), representing a increase of R$809.0 million during the year, mainly due to increase of long-term debts. Long-term loans and financing Long-term debts with financial institutions totaled R$7,077.5 million, as of December 31, 2012 and R$4,601.0 million as of December 31, 2011, representing an increase of R$2,476.5 million. Shareholder´s Equity The shareholders’ equity of 2012 corresponded to R$14,589.2 million (R$14,110.0 million as of December 31, 2011). There was an increase of 3.4% derived from the variation of the following groups: reserve for expansion in the amount of R$237.5 million; reserve for capital increase in the amount of R$155.1 million; legal reserve in the amount of R$40.7 million and reserve for government grants in the amount of R$67.4 million. 17 Main variations in the consolidated balance sheet, comparing December 31, 2011 to December 31, 2010. Current assets The current asset totalized R$11,123.7 million on December 31, 2011 and R$10,020.6 million on December 31, 2010. The increase of R$1,103 million is primarily represented by the trade accounts receivable and inventories, as a consequence from the organic growth of the Company and its subsidiaries. On December 31, 2011, the current assets represented 37.1% of total assets, compared to 36.1% in the previous year. Cash and cash equivalents Cash and cash equivalents presented a decrease of 40.8%, from R$2,310.6 miillion as of December 31, 2010 to R$1,366.8 million as of December 31, 2011. Such decrease is mainly due to the Company’s investment activities. Trade accounts receivable, net Trade accounts receivable totaled R$3,207.8 million as of December 31, 2011, increasing 25.1% when compared to December 31, 2010, which totaled R$2,565.0 million. This increase is due to the growth of 12.8% on sales during the 2011 fiscal year. Inventories On December 31, 2011, inventories totaled R$2,679.2 million (R$2,135.8 million as of December 31, 2010), increasing 25.4% or R$543.4.million There was a significant variation on the inventory of finished goods, mainly due to the decrease on the external market demand. Non-current assets As of December 31, 2011, non-current assets totaled R$18,859.7 million (R$17,730.8 million as of December 31, 2010), increasing R$1,128.9 million. Such variation is a consequence from the net increase in property, plant and equipment and from the increase in other assets group, due to an advanced payment in the amount of R$180.0 million for the acquisition of assets related to the integration, production and porks slaughtering. Property, plant and equipment, net Property, plant and equipment has increased 8.1%, adding up to R$9,798.3 million in 12.31.2011 and R$9,066.8 million in 12.31.2010. The improvement and productivity projects represented R$1,125.2 million allocated in several different units and regions. The acquisitions of Avex, Grupo Danica and Heloísa added R$110.6 million. The depretiation was R$425.7 million and also writte offs in the amount of R$72.4 million in reason of sales or obsolence. Current liabilities Current liabilities totaled R$7,987.8 million as of December 31, 2011 (R$5,686.4 million as of December 31, 2010) presenting an increase of 40.5%. Such increase is related to the export credit lines, which increased approximately 160.9%, meaning R$1,097.3 million aiming to finance the Company’s working capital. Current liabilities represented 26.6% of total liabilities, compared to 20.5% from the previous year. 18 Short-term loans and financing Short-term debts, including the current portion of long-term debt with financial institutions totaled R$3,452.4 million as of December 31, 2011 (R$2,222.7 million as of December 31, 2010), presenting a growth of 55.0%. The increase of the debts is related to the funding for the export credit lines to finance the Company’s working capital. Accounts Payable Debts to suppliers of raw materials, materials and services that are necessary to the operational activities of the Company amounted to R$2,681.3 million as of December 31, 2011 and R$2,059.2 million as of December 31, 2010, increasing 30.2%. This increase is related to the growth of the production and the costs of the main raw materials, such as soybean meal (5.1%). Non-current liabilities As of December 31, 2011 non-current liabilities totaled R$8,428.6 million (R$7,885.7 million as of December 31, 2010), representing a decrease of R$542.9 million during the year, mainly due to the higher amount transferred from long-term to short-term and to the reduction of the provision for civil risks. Long-term loans and financing Long-term debts with financial institutions totaled R$4,601.0 million as of December 31, 2011 and R$4,975.2 million as of December 31, 2010, representing a decrease of R$542.9 million. This decrease is a consequence of the transference of the debt from the long-term to the short-term. Shareholder´s Equity The shareholders’ equity of 2011 corresponded to R$14,110.0 million (R$13,636.5 million as of December 31, 2010). There was an increase of 3.5% derived from the variation of the following groups: reserve for expansion in the amount of R$305.2 million; reserve for capital increase in the amount of R$265.3 million; legal reserve in the amount of R$68.4 million and reserve for government grants in the amount of R$56.5 million. 19 Item 10.2. The directors shall comment on : a. Results of the issuer’s transactions, especially: i. Description of any important components of the revenue ii. Factors that materially affected the operating income b. Revenue variations attributed to changes in prices, exchange rates, inflation, volume changes, and introduction of new products and services c. Impact of the inflation, price variation of the main inputs and products, exchange and interest rates in the issuer’s operating income and financial income Results of Operations as a Percentage of Net Sales The following discussion should be read in conjunction with our consolidated financial statements. The following table sets forth the components of our results of operations as a percentage of net sales for 2013, 2012 and for 2011 on a historical basis. Years Ended December 31 (%) (%) (%) Net sales 100.0 100.0 100.0 Cost of sales 75.2 77.4 74.1 Gross profit Operating expenses: Sales expenses 15.2 15.1 14.9 General and administrative expenses 1.5 1.4 1.7 Other operating expenses 1.8 1.6 1.6 Equity interest in income of subsidiaries 0.04 0.08 0.03 Operating income Financial income (expenses), net 2.4 2.0 1.9 Income before taxes and participation of non-controlling shareholders Income and social contribution taxes -0.5 0.1 0.6 Net income BRF shareholders 3.5 2.7 5.3 Non controlling shareholders 0.0 0.0 0.0 20 Presentation of Net Sales Information We report net sales after deducting taxes on gross sales and discounts and returns. Our total sales deductions can be broken down as follows: • ICMS Taxes — ICMS is a state value-added tax on our gross sales in the domestic market at a rate that varies by state and product sold. Our average ICMS tax rate in 2013 was 10.5%. • PIS and COFINS Taxes — The PIS and the COFINS taxes are federal social contribution taxes on our gross sales in the domestic market at the rates of 1.65% for PIS and 7.60% for COFINS in 2012. However, we currently benefit from a suspension of these taxes for in natura meat of porks, poultry and beef cuts as well as a zero tax rate for some dairy products. • Discounts, Returns and Other Deductions — Discounts, returns and other deductions are unconditional discounts granted to customers, product returns and other deductions from gross sales. Most of our deductions from gross sales are attributable to the ICMS, PIS and COFINS taxes. As a result, our deductions from gross sales in the domestic market, which are subject to these taxes, are significantly greater than our deductions from gross sales in our export markets. The table below sets forth our gross sales and deductions for the years ended December 31, 201
